Citation Nr: 9930299	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-12 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUE

Whether the veteran's request for waiver of the recovery of 
an overpayment of improved disability pension benefits, in 
the calculated amount of $8,426, was timely filed.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active military service from February 1951 to 
November 1952.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 1997 decision 
by the Committee on Waivers and Compromises (Committee) at 
the Roanoke, Virginia Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
seeking entitlement to waiver of recovery of an overpayment 
of disability pension benefits, in the calculated amount of 
$8,426, on the basis that the request was not timely filed.  
The notice of disagreement with this determination was 
received in March 1997.  A statement of the case was issued 
in April 1997, and the veteran's substantive appeal was 
received later that same month.  The appeal was received at 
the Board in November 1997.  

In January 1999, the Board remanded the case to the RO for 
further development.  A supplemental statement of the case 
was issued in February 1999


FINDINGS OF FACT

1.  An April 1991 rating decision determined that the veteran 
was permanently and totally disabled for pension purposes.  

2.  By VA letter dated June 24, 1992, the RO informed the 
veteran that his disability pension benefits had been 
reduced, effective September 1, 1991, due to the receipt of 
Social Security disability benefits.  He was also informed 
that such action had resulted in an overpayment of benefits 
paid to him; and by separate letter he would be informed of 
the exact amount of the overpayment.  

3.  According to information from the VA Debt Management 
Center, the first letter notifying the veteran of an 
overpayment of improved disability pension benefits in the 
amount of $2,692 was mailed to the veteran on July 9, 1992.  
He was informed at that time of his right to request waiver.  
He was also informed of the 180-day time period for him to 
file an application requesting a waiver of recovery of the 
overpayment.  

4.  By VA letter dated September 8, 1992, the RO informed the 
veteran that his improved disability pension was terminated, 
effective from March 1, 1991; such action had resulted in an 
overpayment of benefits paid to him; and by separate letter 
he would be informed of the exact amount of the overpayment.  

5.  According to records of the VA Debt Management Center, a 
second letter dated September 15, 1992 was sent to the 
veteran, notifying him of an overpayment of improved 
disability pension benefits in the amount of $5,734.  He was 
informed at that time of his right to request waiver.  He was 
also informed of the 180-day time period for him to file an 
application requesting a waiver of recovery of the 
overpayment.  

6.  VA received the veteran's request for waiver of recovery 
of the overpayment in February 1997, over 180 days after 
being notified of the overpayment debt.  

7.  In a February 1997 decision, the committee on waivers and 
compromises denied a waiver of the overpayment, assessed in 
the amount of $8,426, on the basis that the veteran did not 
submit a timely request for a waiver of the overpayment.  


CONCLUSION OF LAW

The request for waiver of recovery of an overpayment of 
improved disability pension benefits was not timely filed.  
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.963(b)(2) 
(1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, a request for waiver of recovery 
of an overpayment of improved death pension benefits shall 
only be considered if the request is received within 180 days 
following the date of a notice of indebtedness by VA to the 
debtor.  The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in receipt by the debtor of the notification of indebtedness 
beyond the time customarily required for mailing.  If the 
requester does substantiate that there was such a delay in 
receipt of the notice of indebtedness, the 180-day period 
shall be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  See 38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.963(b)(2).  

The facts of this case reveal that by VA letter dated in 
April 1991, the veteran was notified that he was awarded VA 
pension benefits beginning from March 1, 1991.  In April 
1992, the veteran was notified by VA letter of a proposed 
reduction in his VA benefits, due to information that he had 
been receiving Social Security benefits from September 1, 
1991.  By VA letter dated June 24, 1992, the RO informed the 
veteran that his pension benefits had been reduced, effective 
from September 1, 1991, due to receipt of Social Security 
benefits; his benefits were suspended effective May 1, 1992, 
due to his failure to return an Eligibility Verification 
Report.  The letter explained that the adjustment had 
resulted in an overpayment of benefits and that he would be 
notified soon of the exact amount. 

According to information from the VA Debt Management Center, 
the first letter notifying the veteran of an overpayment of 
improved disability pension benefits in the amount of $2,692 
was mailed to the veteran on July 9, 1992.  He was informed 
at that time of his right to request waiver.  He was also 
informed of the 180-day time period for him to file an 
application requesting a waiver of recovery of the 
overpayment.
Subsequently, by letter dated September 8, 1992, the veteran 
was informed that his pension benefits had been retroactively 
terminated, effective March 1, 1991, because of his failure 
to submit an Eligibility Verification Report.  The veteran 
was advised that the adjustment had resulted in an 
overpayment of benefits and that he would be notified shortly 
of the exact amount of the overpayment.  

According to records of the VA Debt Management Center, a 
second letter dated September 15, 1992 was sent to the 
veteran, notifying him of an overpayment of improved 
disability pension benefits in the amount of $5,734.  He was 
informed at that time of his right to request waiver.  He was 
also informed of the 180-day time period for him to file an 
application requesting a waiver of recovery of the 
overpayment.

On February 5, 1997, the RO received the veteran's VA Form 
21-4138, in which he requested a waiver of recovery of the 
overpayment.  In a February 1997 Decision on Waiver of 
Indebtedness, the Committee on Waivers and Compromises denied 
the veteran's request for waiver because it was not submitted 
within 180 days from the date of notification.  

In regard to the veteran's contention that he never received 
a debt letter and waiver instructions, the Board notes that 
according to a memorandum from a representative of the 
Committee, received by the RO in February 1999, the Debt 
Management Center (DMC), is responsible for issuing the first 
notification of indebtedness letter.  The system does not 
generate a copy of that letter for filing, but the 
Centralized Accounts Receivable on-line System (CAROLS) 
records the date that the letter is sent, along with the 
correspondence number.  In this case, a printout of a CAROLS 
screen reveals that a first demand letter was sent to the 
veteran on July 9, 1992; he was subsequently notified of the 
second debt on September 15, 1992, at which time he was also 
informed of his waiver rights and time limit to request a 
waiver.  

VA Debt Management Center has also confirmed that the above-
referenced computer generated letters were sent to the 
veteran at his address of record from April 1991 to September 
1992.  The record does not show or indicate in any way that 
any of those letters were returned by the United States 
Postal Service as undeliverable.  The Board notes that the 
relevant letter codes and dates such letters were sent to the 
veteran are contained in the computer-generated document of 
record.  The United States Court of Appeals for Veterans 
Claims (Court) has held that, standing alone, the veteran's 
claim that he did not receive VA computer generated letters 
is not clear evidence sufficient to rebut the presumption of 
administrative regularity.  See Warfield v. Gober, 10 Vet. 
App. 483 (1997).  

The Board notes that the regulation pertaining to waiver 
procedure is very specific.  In the absence of filing a 
request for waiver of overpayment within 180 days after 
notification or a proper request for extension, consideration 
of a waiver cannot be entertained.  

Under the applicable regulation, 38 C.F.R. § 1.963(b)(2), an 
extension of the 180-day filing period may be made in certain 
circumstances. However, no such extension was requested in 
this case.  The Board notes that the evidence fails to 
demonstrate that any error was made by either VA or the 
United States Postal Service which could have affected the 
veteran's ability to submit a request for waiver of the 
overpayment in a timely manner.  Further, the veteran has not 
contended that there was any error by either the VA or postal 
authorities or any circumstances beyond the veteran's control 
causing any delay in his receipt of the notification of his 
indebtedness.  The above-mentioned correspondence was mailed 
to the veteran's address of record and none of the 
aforementioned correspondence was returned to the VA by the 
postal authorities as being undeliverable.  Therefore, he had 
been notified of the amount of his indebtedness, his right to 
request a waiver of the indebtedness, and the 180-day time 
limit for filing an application for waiver.  The Board finds 
that his application requesting a waiver of recovery of the 
overpayment at issue was not timely filed. 

If a claim is untimely, VA has no jurisdiction even to 
consider whether it is well-grounded.  See Thompson v. Brown, 
6 Vet. App. 436, 438 (1994).  Also, in cases where the law 
and not the evidence is dispositive, as is the case here, a 
claim should be denied or an appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Accordingly, as the veteran's 
request for a waiver of recovery of an overpayment of 
improved disability pension benefits was not timely filed, 
his claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

As the veteran's application for waiver of recovery of an 
overpayment of improved disability pension benefits was not 
timely filed, the appeal is denied.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

